          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

CRAYTONIA BADGER
ADC #162710                                              PETITIONER

v.                      No. 2:19-cv-140-DPM

BUREAU OF PRISONS                                    RESPONDENT

                            JUDGMENT
     Badger's petition is dismissed without prejudice.




                                D .P. Marshall Jr.
                                United States District Judge
